Exhibit 10.61

INTERCREDITOR, SUBORDINATION AND STANDBY AGREEMENT

THIS INTERCREDITOR, SUBORDINATION AND STANDBY AGREEMENT (this “Agreement”) is
made as of this      day of December, 2007, by and between RBS Citizens,
National Association, a national banking association, with a principal place of
business at 875 Elm Street, Manchester, New Hampshire 03101 (“Lender”); Dover
Saddlery, Inc., a Delaware corporation, Dover Saddlery, Inc. a Massachusetts
corporation, Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail,
Inc., a Massachusetts corporation, Old Dominion Enterprises, Inc., a Virginia
corporation and Dover Saddlery Direct, Inc., a Massachusetts corporation, all
with an address of 525 Great Road, Littleton, Massachusetts 01460 (hereinafter,
each individually a “Borrower”, and collectively “Borrowers”); and BCA Mezzanine
Fund, L.P., a Delaware limited partnership, with a principal place of business
at One Turks Head Place, Suite 1492, Providence, Rhode Island 02903 (“Junior
Lender”).

W I T N E S S E T H

WHEREAS, Borrowers have borrowed Eighteen Million Dollars ($18,000,000.00) from
Lender pursuant to a Loan and Security Agreement of near or even date (as the
same may be amended, supplemented or otherwise modified from time to time the
“Loan Agreement”) and a Revolving Credit Note of near or even date in the
original principal amount of Eighteen Million Dollars ($18,000,000.00) (as the
same may be amended, supplemented or otherwise modified from time to time the
“Note”), and such other and further loan documents, hedging agreements, swap
contracts, instruments and agreements executed in connection with the above Loan
Agreement and Note (hereinafter, as the same may be amended, supplemented or
otherwise modified from time to time, collectively with the Loan Agreement and
the Note, referred to as the “Senior Loan Documents”); and

WHEREAS, Borrowers desire to obtain said loan and other financial accommodations
from Lender; and

WHEREAS, Lender is unwilling to provide such loans unless Junior Lender and
Borrowers enter into this Agreement with Lender; and

WHEREAS, Lender as a condition of entering into the Senior Loan Documents, has
required that all existing loans and all future loans made by Junior Lender to
Borrowers, including the collateral therefor, be subordinated to the Bank Debt
(as herein defined) and the Senior Loan Documents.

NOW, THEREFORE, Lender, Borrowers and Junior Lender hereby mutually agree as
follows:

1. Definitions. In addition to the terms defined in the Senior Loan Documents
and elsewhere in this Agreement, the following terms shall have the indicated
meanings:

“Bank Debt” means all amounts of every kind and description now or hereafter
owing by the Borrowers (whether joint or several) to Lender pursuant to the
Senior Loan Documents and any extensions, amendments, modifications or renewals
of any of the same, and includes, without limitation, (a) all principal and
interest from time to time owing to Lender under the Senior Loan Documents
including, but not limited to, all advances, re-advances and over-advances, if
any, which may be made by Lender; (b) all amounts from time to time advanced and
re-advanced by Lender to or for the benefit of the Borrowers, in order to
protect or enforce Lender’s rights under the Senior Loan Documents; (c) all
expenses of Lender including but not limited to those expenses described in or
secured by the Senior Loan Documents; and (d) all future debts and obligations
of Borrowers to Lender.

“Permitted Junior Securities” means securities, including debt or equity
securities, issued in exchange for or in connection with the Subordinated Debt
in any bankruptcy or other proceeding for the relief of debts of the Borrower,
the payment of which is subordinate, at least to the full extent and in the
manner provided in this Agreement with respect to Subordinated Debt, to the
payment in full of all Bank Debt and to the payment in full of all securities
issued in exchange therefor to the Lender.

“Reimbursement Expenses” means (i) reasonable costs and expenses, including
without limitation reasonable attorneys’ fees and disbursements, of Junior
Lender and its participants, reimbursable by the Borrower under the terms of the
Subordinated Documents, and (ii) filing and recording fees, and the like
incurred by Junior Lender in order to file, record, continue or perfect security
interests granted under the Subordinated Documents.

“Subordinated Debt” means all indebtedness and any other obligations evidenced
by or related to a certain Mezzanine Promissory Note, executed and delivered by
Borrowers to Junior Lender, dated December      , 2007, in the original
principal amount of $5,000,000 (the “Subordinated Note”), and any extension,
modifications, or renewals of the same, and includes, without limitation,
(a) any indebtedness now or hereafter reflected by or related to any
Subordinated Documents, including any indebtedness hereafter arising between
Borrowers and Junior Lender, (b) any advances, including protective advances as
contemplated by the Subordinated Documents, however documented or evidenced, and
whether or not evidenced by written instruments, now or hereafter made to any
Borrower by Junior Lender, and (c) all rights or claims Junior Lender may have
or hereafter acquire against any Borrower by way of subrogation or assignment.
It is hereby intended that the Junior Creditor will not make any advances to the
Borrowers except for the Subordinated Debt, and that the Subordinated Debt shall
be strictly limited to the indebtedness evidenced by the Subordinated Note and
that there shall be no further loans or evidences of indebtedness by Junior
Lender to any Borrower without the express written consent of Lender, which
consent may be withheld in Lender’s sole discretion.

“Subordinated Documents” means the Subordinated Note, all other notes and other
evidences of indebtedness, and any security documents given as security
therefore, and any instruments, contracts or agreements now or hereafter given
by Borrowers or any of them to Junior Lender, any replacements, modifications or
renewals of any of the foregoing and all other instruments and documents
relating thereto, provided, however, the Warrants issued in favor of Junior
Lender and its participants in connection with closing of the Subordinated Note,
and modifications or replacements therefor which do not involve payments of
cash, reduction in amounts due under the Subordinated Documents or granting of
collateral, shall not be deemed to be part of the Subordinated Documents.

2. Senior Loan Documents; Subordinated Documents. Junior Lender has reviewed the
Senior Loan Documents and, without limiting any other provision of this
Agreement, hereby approves of and consents to the Bank Debt and the Senior Loan
Documents. Junior Lender acknowledges and agrees that the execution, delivery
and performance of the Senior Loan Documents will not constitute an Event of
Default (as defined the Subordinated Documents) or an event which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default under the Subordinated Documents. Lender has reviewed the Subordinated
Documents and, without limiting any other provision of this Agreement, hereby
approves of and consents to the Subordinated Debt and the Subordinated
Documents. Lender acknowledges and agrees that the execution, delivery and
performance of the Subordinated Documents will not constitute an Event of
Default (as defined the Senior Loan Documents) or an event which, with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default under the Senior Loan Documents.

3. Subordination. Junior Lender hereby subordinates to Lender all present and
future rights and interests of Junior Lender in and to the Subordinated Debt,
and all present and future rights of Junior Lender in any future Subordinated
Debt (if consented to in writing by Lender in accordance with the terms of
Section 7(E)), the Subordinated Documents and all mortgages, financing
statements, security interests, purchase money security interests and other
rights now held or hereafter acquired by Junior Lender thereunder or in
connection therewith to the Bank Debt and the Senior Loan Documents and all
mortgages, financing statements, security interests and other rights and
interests now held or hereafter acquired by Lender under the Senior Loan
Documents or in connection with the Bank Debt, all on the terms and conditions
set forth in this Agreement, and all to the end that the right of Lender to
payment of the Bank Debt and to realize on any collateral security provided by
any Senior Loan Documents shall be deemed superior in right and prior in time to
all rights of Junior Lender under the Subordinated Documents including, but not
limited to, the right to receive payment from any guarantor of the Bank Debt.
Junior Lender hereby postpones and subordinates, to the extent and in the manner
provided in this Agreement, all of the Subordinated Debt to the payment of all
of the Bank Debt. If the Borrowers or any of them, issue or have issued any
instrument or document evidencing the Subordinated Debt, each such instrument
and document shall bear a conspicuous legend that it is subordinated to the Bank
Debt. Borrowers’ and Junior Lender’s books shall be marked to evidence the
subordination of all of the Subordinated Debt to Lender. Upon the request of
Lender, Junior Lender hereby agrees to provide evidence to Lender that the
notations required by this Agreement have been made. Junior Lender agrees to
execute and deliver to Lender any assignments and instruments deemed reasonably
necessary to Lender to effect collection of any and all payments which may be
made at any time on account of the Subordinated Debt which are made in violation
of this Agreement. Upon execution by all parties hereto, the parties will file
appropriate UCC-3 financing statements, reflecting the terms hereof or the
subordination of any filings or financing statements.

Without limiting the generality of the foregoing, Junior Lender hereby
acknowledges, covenants and agrees (a) that the lien of the Senior Loan
Documents given by Borrowers shall be and shall continue to be, in all respects
a lien prior and superior to the lien of the Subordinated Debt and all
Subordinated Documents at any given time by any Borrower to Junior Lender and
(b) that Junior Lender will execute such recordable memoranda of Lender’s rights
hereunder as Lender may reasonably request from time to time.

4. Warranties and Representations

(A) Borrowers and Junior Lender, severally, each hereby represents and warrants:
(i) that it has not relied and will not rely on any representation or
information of any nature made by or received from Lender relative to Borrowers
in deciding to execute this Agreement or to permit it to continue in effect;
(ii) that a copy of the Subordinated Note evidencing the Subordinated Debt is
attached hereto as Exhibit A; (iii) that a list of all documents and instruments
evidencing the Subordinated Debt, including all security documents and
guaranties, is as set forth on Exhibit B, copies of which have been provided to
Lender, and which documents and instruments have not been amended or modified;
(iv) that Junior Lender is the lawful owner of the Subordinated Debt and no part
thereof is subject to any defense, offset or counterclaim; (v) that Junior
Lender has not heretofore assigned or transferred any of the Subordinated Debt,
except for participation interests therein, or any collateral or security
pertaining thereto; (vi) that there is no other collateral securing the
Subordinated Debt except as set forth on Exhibit B; (vii) Junior Lender holds no
mortgage on the real property of any Borrower other than as set forth on
Exhibit B; (viii) the current principal balance of the Subordinated Debt is
$5,000,000; (ix) that it has no knowledge of any previous default or event of
default under any of the Subordinated Documents which has not been cured or
waived; and (x) that to its knowledge, there currently exists no default or
event of default of any nature under the terms and provisions of any of the
Subordinated Documents, or any combination thereof, and no condition which, with
the giving of notice and/or the passage of time, would result in such an event
of default.

(B) Lender and Borrowers, severally, each hereby represents and warrants:
(i) that it has not relied and will not rely on any representation or
information of any nature made by or received from Junior Lender relative to
Borrowers in deciding to execute this Agreement or to permit it to continue in
effect; (ii) that a copy of the Note evidencing the Bank Debt is attached hereto
as Exhibit C; (iii) that a list of all documents and instruments evidencing the
Bank Debt, including all security documents and guaranties, is as set forth on
Exhibit D, copies of which have been provided to Lender, and which documents and
instruments have not been amended or modified; (iv) that Lender is the lawful
owner of the Bank Debt and no part thereof is subject to any defense, offset or
counterclaim; (v) that Lender has not heretofore assigned or transferred any of
the Bank Debt, any interest therein or any collateral or security pertaining
thereto; (vi) that there is no other collateral securing the Bank Debt except as
set forth on Exhibit D; (vii) Lender holds no mortgage on the real property of
any Borrower other than as set forth on Exhibit D; (viii)that it has no
knowledge of any previous default or event of default under any of the Senior
Loan Documents which has not been cured or waived; and (ix) that to its
knowledge, there currently exists no default or event of default of any nature
under the terms and provisions of any of the Senior Loan Documents, or any
combination thereof, and no condition which, with the giving of notice and/or
the passage of time, would result in such an event of default.

5. Negative Covenants. Except as set forth or permitted by this Agreement, and
except as the Lender may otherwise permit in writing, until all of the Bank Debt
has been fully and finally paid: (a) Borrowers shall not, directly or
indirectly, make any payment on account of or grant a security interest in,
mortgage, pledge, assign or transfer any properties to secure or satisfy all or
any part of the Subordinated Debt except for the security interests, pledges and
assignments evidencing the Subordinated Debt and set forth on Exhibit B, a copy
of each of which has been provided to Lender, and each of which has not been
amended, or modified, and all of which are subordinated to the Bank Debt in
accordance with the terms of this Agreement; (b) Junior Lender shall not demand
(except as permitted under Section 7(B)) or accept (except as permitted under
Section 6) from any Borrower, or any other person, any payment or collateral,
nor shall Junior Lender set off or enforce any part of the Subordinated Debt;
(c) except as expressly permitted in accordance with the terms of this
Agreement, Junior Lender shall not hereafter transfer or assign any of the
Subordinated Debt without prior written notice to Lender; (d) Borrowers will not
hereafter issue any instrument, security or other writing evidencing any part of
the Subordinated Debt unless the same is subject to all of the terms of this
Agreement, except upon the prior written approval of Lender or at the request of
and in the manner requested by Lender, or except to further evidence or perfect
the lien of Junior Lender permitted under this Agreement; (e) without Lender’s
prior written approval, Junior Lender will not commence or join with any other
creditors of any Borrower in commencing any bankruptcy, reorganization,
receivership or insolvency proceeding against Borrowers; and (f) neither
Borrower nor Junior Lender otherwise shall take any action which would impair or
be inconsistent with Lender’s first lien position, or the perfection thereof, on
the collateral securing the Bank Debt.

6. Payment on or Performance of Subordinated Debt. Except as otherwise provided
in Section 7, Junior Lender shall be entitled to receive, and Borrowers shall be
authorized to make, regularly scheduled periodic payments on the Subordinated
Debt as set forth in the Subordinated Note as well as Reimbursement Expenses and
other payments set forth herein. No prepayments of principal or interest may be
received and retained by Junior Lender absent the written consent of Lender,
which consent may be withheld in Lender’s sole discretion.

7. Blockage Periods; Other Agreements.

(A) Default Under Senior Loan Documents. If, from time to time, an Event of
Default (as defined in the Senior Loan Documents) has occurred and is
continuing, or an event which but for the passage of time, the giving of notice,
or both would constitute an Event of Default pursuant to the Loan Agreement or
Note has occurred (collectively a “Default”), and after written notice of such
Default from Lender to Junior Lender (which notice shall be given
contemporaneously with any such notice given to Borrowers), Borrowers shall not
make any payment to Junior Lender related to the Subordinated Debt or the
Subordinated Documents for a period commencing on the day on which such payment
to Junior Lender would have been due and payable until the earliest to occur of
(i) the cure of the aforementioned Default to the reasonable satisfaction of
Lender or such Default is otherwise waived in writing by Lender;
(ii) acceleration by Lender of the Bank Debt under the Senior Loan Documents;
(iii) one hundred eighty (180) days from the Junior Lender’s receipt from Lender
of notice of a Default; or (iv) the payment in full of the Bank Debt
(collectively “Blockage Period”). There shall be no restrictions on the number
or frequency of Blockage Periods which may be in effect from time to time during
the term of this Agreement; provided further, however, that if the Blockage
Period has expired as a result of (i) above and there is no subsequent Default
for which Junior Lender has received notice, Junior Lender may then once again
accept, keep and retain payments due to it pursuant to the Subordinated Debt
unless and until the Lender provides to Junior Lender, a written notice of a
subsequent and unrelated payment Default and the institution by Lender upon
Junior Lender of a Blockage Period. Lender hereby agrees that it shall provide
to Junior Lender prompt written notice of the Lender’s determination that
Borrowers have cured an Default which caused the institution by Lender of a
Blockage Period, and such written notice shall terminate such Blockage Period.

(B) Default Under and Acceleration of Subordinated Debt. If an Event of Default
(as such term is defined in the Subordinated Documents), whether as a result of
the payment blockages described in Section 7(A) above or otherwise (a
“Subordinated Debt Default”), occurs and continues without cure, Junior Lender
must furnish Lender written notice of such Subordinated Debt Default in
accordance with the terms of this Agreement. Additionally, Junior Lender must
furnish written notice to Lender of any intent to accelerate the Subordinated
Debt and enforce Junior Lender’s rights and remedies under the Subordinated
Documents (“Acceleration and Enforcement Notice”); provided, however, that
Junior Lender shall forbear from exercising any such rights or remedies for a
period of not less than forty five (45) days from the date of receipt of the
Acceleration and Enforcement Notice by Lender. Upon receipt of the Acceleration
and Enforcement Notice from Junior Lender, Lender, by written notice of its own
to Junior Lender (“Enforcement Postponement Notice”), may, at its option,
postpone such enforcement and acceleration for a period commencing on the date
of Lender’s receipt of such Enforcement Postponement Notice from Lender to
Junior Lender and ending on the earliest to occur of (i) one hundred
seventy-nine (179) days after the date of the Acceleration and Enforcement
Notice, (ii) the commencement by Lender of any action or proceeding against
Borrowers, whether to reduce the claims of Lender to judgment or to enforce the
terms of the Senior Loan Documents, or any act by Lender to obtain possession
of, or to exercise control over, any of Borrowers’ collateral, and (iii) any act
by Borrowers or any third party described in Section 9, clauses (a), (b), (c),
or (d) (relating to bankruptcy, insolvency and similar proceedings).

(C) Amendment of Subordinated Documents. Junior Lender agrees not to amend,
modify or revise the Subordinated Documents without the express written consent
of the Lender, which consent shall not be unreasonably withheld or delayed;
provided, however, the Lender’s consent shall not be deemed unreasonably
withheld if the Lender refuses to consent to any change or amendment to the
terms of the Subordinated Debt if such change or amendment would have the effect
of increasing the principal amount due on the Subordinated Debt, increasing the
rate of or changing the due dates of payment of interest payable with respect to
any liability of Borrowers under the Subordinated Debt, or the amount of any
fees payable under the Subordinated Debt (other than ordinary or customary fees
in connection with giving effect to amendments and waivers otherwise permitted
by this Agreement), shorten the maturity of or require the earlier payment of
the Subordinated Debt, impose any additional prepayment obligations on Borrowers
with respect to the Subordinated Debt or adding any Event of Default with
respect to the Subordinated Debt.

(D) Junior Lender Exercise of Remedies. In the event that Junior Lender becomes
entitled to pursue its remedies set forth in clauses A and B of Section 7 hereof
to collect upon the Subordinated Debt or to otherwise enforce its rights and
remedies under the Subordinated Documents, Junior Lender agrees that it will not
change, disturb or interfere with (a) the management team of Borrowers, and
(b) the enforcement by Lender of its rights and remedies under the Senior Loan
Documents or hereunder; provided, however, Junior Lender shall continue to have
the protections afforded the holder of a subordinate security interest by the
Uniform Commercial Code. Junior Lender further agrees that it will continue to
adhere to and abide by the terms and conditions of this Agreement.

(E) Limitations on Junior Lender Loans. Junior Lender understands and agrees
that, other than the Subordinated Note, the Subordinated Documents identified on
Exhibit B, and Permitted Junior Securities (if applicable), and notwithstanding
anything to the contrary in this Agreement, they shall make no additional loans
to any Borrower nor accept additional collateral from any Borrower, and each
Borrower understands and agrees that they shall not incur additional debt or
pledge additional collateral (except Permitted Junior Securities, if
applicable), without the prior written consent of Lender, which consent may be
withheld in Lender’s sole discretion.

(F) Notice of Default. Lender and Junior Lender shall notify each other of any
and all defaults and Events of Default under the Senior Loan Documents and the
Subordinated Documents, as the case may be. Additionally, Lender and Junior
Lender shall provide each other with copies of all written notices of default
and Events of Default sent to any Borrower.

(G) Limitations on Lender Loans. Lender understands and agrees that, other than
the Senior Note, and the Bank Debt Documents identified on Exhibit D, and
notwithstanding anything to the contrary in this Agreement, they shall make no
additional loans in excess of Five Million Dollars ($5,000,000.00) to any
Borrower, and each Borrower understands and agrees that they shall not incur
additional debt, above said Five Million Dollars ($5,000,000.00) to Lender
without the prior written consent of Junior Lender, which consent may be
withheld in Junior Lender’s sole discretion.

(H) Payments in Securities. Subject to the terms and conditions of this
Agreement, Junior Lender may accept payment of the Subordinated Debt that is
exclusively in the form of capital stock of Borrower.

8. Receipts in Contravention of this Subordination Agreement. If, prior to the
termination of this Agreement, Junior Lender shall receive payment from any
Borrowers, or security not permitted by this Agreement, Junior Lender shall
forthwith deliver and assign such payment or security to Lender in precisely the
form received (except for Junior Lender’s endorsement when necessary), for
application on account of Bank Debt, and until so delivered, such payment or
security shall be held in trust by Junior Lender as the property of Lender. In
the event of the failure of Junior Lender to endorse any instrument for the
payment of money so received, Lender is hereby appointed attorney-in-fact for
Junior Lender (said appointment being coupled with Lender’s interests in the
Subordinated Debt, the Subordinated Documents, and the Subordinated Debt), with
full power to make such endorsement and with full power of substitution.

9. Distributions. In the event (a) any case is commenced by or against Borrowers
or any of them under the United States Bankruptcy Code; (b) any insolvency,
bankruptcy, receivership, liquidation, reorganization, arrangement or similar
proceeding is commenced by or against Borrowers or any of them or their
respective property; (c) any liquidation or dissolution or winding-up the
affairs of Borrowers or any of them shall commence or occur; or (d) an
assignment for the benefit of creditors shall be made by Borrowers, all Bank
Debt (including interest accruing after the commencement thereof) then
outstanding shall first be paid in full, or such payment be provided for in a
manner acceptable to Lender, before any payment shall be made to Junior Lender
on account of Subordinated Debt except for Permitted Junior Securities, which
shall be pledged to the Lender as additional collateral for the Bank Debt, and
any payment which would have been made on Subordinated Debt but for this
Agreement shall be paid or delivered directly to Lender for application to the
Bank Debt. Notwithstanding the foregoing, however, and subject to the terms and
conditions of this Agreement, Junior Lender shall be entitled to file a proof of
claim, and take all other steps as are reasonably necessary to enforce its claim
in Bankruptcy Court and Lender agrees to permit Junior Lender to exercise such
limited right for such limited purpose; provided, however, Junior Lender shall
not without the prior written consent of the Lender: (i) assent to any
disclosure statement objected to by Lender, (ii) vote in favor of any plan
objected to by Lender, (iii) object to any application by Lender for relief from
the automatic stay, (iv) object to approval of post-petition financing secured
by collateral senior in lien to that held by Junior Lender, or adequate
protection; and/or (v) assent to the use of cash collateral, if objected to by
Lender.

10. Right to Deal with Bank Debt. Subject to the provisions contained in this
Agreement, Junior Lender hereby covenants and agrees that Lender has full power
and authority, without the consent of or notice to Junior Lender, and without
affecting Lender’s rights under this Agreement, to deal in any manner with the
Bank Debt, the Senior Loan Documents and any collateral given as collateral
security for the Bank Debt including, but without limiting the generality of the
foregoing, the following powers:

(A) to modify, supplement or otherwise change any terms of the Bank Debt and the
Senior Loan Documents, to grant any extension or renewal of the Bank Debt and
the Senior Loan Documents and to effect any release, compromise or settlement
with respect to the Bank Debt or the Senior Loan Documents.

(B) to waive or enter into any agreement or forbearance with respect to all or
any part of the Bank Debt or the Senior Loan Documents or with respect to all or
any part of any other security for the Senior Loan Documents at any time held by
Lender and to change the terms of any such waiver or agreement of forbearance.

(C) except as hereinafter provided, to consent to the substitution, exchange or
release of all or any part of any collateral security at any time held by Lender
and, in case of a substitution or exchange, whether or not the new security
received by Lender shall be of the same or of a different character or value
from the security surrendered.

(D) the right to exercise any rights or remedies pursuant to the Senior Loan
Documents, including, without limitation the sale of any collateral pledged as
security or granted to Lender pursuant to the Senior Loan Documents.

11. Notice to Junior Lender and Opportunity to Cure. Lender agrees to promptly
notify Junior Lender in writing if there is a default under the Senior Loan
Documents and Lender agrees not to take any further action (a) to enforce the
Senior Loan Documents; (b) to accelerate the Bank Debt; and/or (c) commence
foreclosure proceedings as to said Senior Loan Documents during the cure period
granted to Junior Lender as set forth in this Section 11. Such notification to
Junior Lender shall be sufficient for purposes hereof if written notice is given
in compliance with Section 17 of this Agreement. Junior Lender shall have the
right to satisfy and/or cure any default under the Senior Loan Documents within
twenty (20) days after date of the written notice or notices as set forth herein
in the event that the default is of a nature which may be cured by the payment
of money. In the event that the default is one which may not be cured by the
payment of money, Junior Lender shall be deemed to have satisfied and/or cured
such default if, within twenty (20) days after date of the written notice or
notices as set forth herein, Junior Lender has undertaken reasonable steps to
cure said default and thereafter diligently continues its efforts to cure such
default until such curing of the said default has been completed which shall, in
any event, be within forty-five (45) days from the date of the written notice
from Lender, or such additional period as Lender may agree to in writing.

12. Change of Control. Notwithstanding anything to the contrary contained in
this Agreement, in the event of a Change of Control (as defined in the Senior
Loan Documents), both the Lender and Junior Lender shall have all of the rights
and remedies afforded to them by the Senior Loan Documents and Subordinated
Documents; provided, however, all Bank Debt then outstanding shall first be paid
in full, or such payment be provided for in a manner acceptable to Lender,
before any payment shall be made to Junior Lender on account of Subordinated
Debt except in the form of capital stock.

13. Waiver. No waiver shall be deemed to have been made by either Lender or
Junior Lender of any of their respective rights hereunder unless such waiver is
in writing, signed by Lender or Junior Lender, as the case may be, and then only
with respect to the specific instance involved. This Agreement may only be
amended by a writing signed by Lender and Junior Lender, unless such amendment
affects Borrowers in a materially adverse manner, in which case Borrowers’
written consent shall also be required. All agreements contained herein are
intended to benefit Lender and Junior Lender, and their respective successors
and assigns.

14. Termination. This Agreement shall only be terminated after all Bank Debt has
been paid in full and the Senior Loan Documents have been terminated.

15. Binding Effect; Benefits of Agreement. This Agreement shall be binding upon
all the parties hereto, their respective successors and permitted assigns.
Junior Lender agrees that it will not assign, convey or otherwise transfer any
interest in the Subordinated Debt or any Subordinated Loan Document to any
Borrower. Junior Lender agrees that it will not assign, convey or otherwise
transfer any interest in the Subordinated Debt or any Subordinated Loan Document
to any other person or entity without the prior written consent of the Lender
which shall consent shall not be unreasonably withheld, conditioned or delayed
and provided the proposed transferee or assignee assumes and is bound by the
terms and conditions of this Agreement. Lender hereby specifically consents to
the collateral assignment and pledge of the Subordinated Debt and all
documentation evidencing such indebtedness to Junior Lender and Junior Lender
hereby agrees to be bound by and comply with the terms and conditions of this
Agreement applicable to Junior Lender. Nothing herein shall be intended to
create rights or benefits exercisable by or in favor of any person not a party
hereto, or their respective successors and assigns. The Lender hereby
acknowledges that the Junior Lender will be participating the loan evidence by
the Subordinated Note with Cephas Capital Partners, L.P. and SEED Ventures
Finance, LLC, as participants.

Subject to the subordination provisions of this Agreement, nothing contained in
this Agreement is intended to or shall impair, as between Borrowers and Junior
Lender, the obligations of Borrowers, which are absolute and unconditional, to
pay to Junior Lender all obligations under the Subordinated Documents as and
when the same shall become due and payable in accordance with their respective
terms, or is intended to or shall affect the relative rights of the creditors of
Borrowers other than the Lender and Junior Lender. Borrowers are not intended to
be a third party beneficiary of any term or provision of this Agreement.

16. Governing Law. This Agreement shall be deemed to have been delivered and
accepted by Lender in the State of New Hampshire, and is governed exclusively by
the internal substantive laws of the State of New Hampshire as the same may
exist at the date hereof. The parties hereto hereby agree that any action hereon
between the parties hereto and their successors in interest shall be maintained
in a court of competent jurisdiction located within the State of New Hampshire,
and consent to the jurisdiction of any such New Hampshire court for all purposes
connected herewith.

17. Notices. Receipt of all notices hereunder shall be deemed to be received by
a party hereto upon the earlier to occur of (i) the third (3rd) day following
the mailing of such notice when mailed, certified mail, return receipt
requested, to such party at the address set forth opposite such party’s name
below or at such other address as such party shall have designated for such
purposes in writing; or (ii) actual delivery thereof to the addresses so
provided.

         
Lender:
  Jeffrey C. Hickok, Vice President
 
  RBS Citizens, National Association
 
  875 Elm Street
 
  Manchester, New Hampshire 03101
With a copy to:
  Kenneth A. Viscarello, Esquire
 
  Sheehan Phinney Bass + Green, P.A.
 
  1000 Elm Street
 
  Manchester, NH 03101
Borrowers:
  Dover Saddlery, Inc.
 
  Smith Brothers, Inc.
 
  Dover Saddlery Retail, Inc.
 
  Old Dominion Enterprises, Inc.
 
  Dover Saddlery Direct, Inc.
 
  525 Great Road
 
  Littleton, Massachusetts 01460
With a copy to:
  John M. Sullivan, Esq.
 
  Preti Flaherty PLLP
 
  P.O. Box 1318
 
  Concord, NH 03302-1318
Junior Lender:
  BCA Mezzanine Fund, L.P.
 
  One Turks Head Place, Suite 1492
 
  Providence, Rhode Island 02903
 
  Attention: Gregory Mulligan
With a copy to:
  Tobias Lederberg, Esq.
 
  Hinckley Allen & Snyder LLP
 
  50 Kennedy Plaza, Suite 1500
 
  Providence, Rhode Island 02903

18. Limited Agency. Lender agrees to act as collateral agent for Junior Lender
for the limited purposes as follows: Upon the liquidation of any of its
collateral, Lender shall hold the cash proceeds resulting therefrom for the
benefit of Lender and Junior Lender, solely and for the limited purpose of
allowing Junior Lender to maintain a security interest in such cash proceeds.
Lender shall, upon indefeasible payment in full of the Bank Debt, deliver to
Junior Lender any remaining cash proceeds then in Lender’s possession.

19. Counterparts. This Agreement may be executed in any number of counterparts
and each such counterpart shall be deemed to be one document. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally effective
as delivery of an original executed counterpart of this Agreement. Any party
delivery an executed counterpart of this Agreement by facsimile also shall
deliver an original executed counterpart of this Agreement, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability and binding effect of this Agreement.

20 Conflict with Other Documents. In the event of any conflict between the terms
of this Agreement, on the one hand, and the terms of the Senior Loan Documents
or Subordinated Loan Documents, on the other hand, the terms of this Agreement
shall control. Lender acknowledges that the Subordinated Loan Documents
constitute Permitted Indebtedness and Liens under the Senior Loan Documents, any
language contained in the Senior Loan Documents to the contrary notwithstanding.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

[PAGE ENDS HERE-SIGNATURE PAGES TO FOLLOW]

1

LENDER:

RBS CITIZENS, NATIONAL ASSOCIATION

     
     
Witness
  By:      
Name: Jeffrey C. Hickok
Title: Vice President
 
  BORROWERS:
 
  DOVER SADDLERY, INC.
(a Delaware corporation)
     
Witness
  By:      
Name:
Title:
 

 
  DOVER SADDLERY, INC.
(a Massachusetts corporation)
     
Witness
  By:      
Name:
Title:
 

 
  SMITH BROTHERS, INC.
     
Witness
  By:      
Name:
Title:
 

 
  DOVER SADDLERY RETAIL, INC.
     
Witness
  By:      
Name:
Title:
 

 
  OLD DOMINION ENTERPRISES, INC.
     
Witness
  By:      
Name:
Title:
 

 
  DOVER SADDLERY DIRECT, INC.
     
Witness
  By:      
Name:
Title:
 

 
  JUNIOR LENDER:
 
  BCA MEZZANINE FUND, L.P.
     
Witness
  By:      
Name:
 
  Title:

2

EXHIBIT A

Subordinated Note

3

EXHIBIT B

Subordinated Debt Documents

4

EXHIBIT C

Senior Note

5

EXHIBIT D

Bank Debt Documents



  •   Loan and Security Agreement



  •   Revolving Credit Note



  •   RSA 399-B Financial Disclosure Statement



  •   UCC-1 Financing Statements -Dover Saddlery, Inc.(DE)Delaware Secretary of
State -Dover Saddlery, Inc.(MA)Massachusetts Secretary of State -Smith Brothers,
Inc.Texas Secrtary of State -Dover Saddlery Retail, Inc.Massachusetts Secretary
of State -Old Dominion Enterprises, Inc.Virginia Secretary of State -Dover
Saddlery Direct, Inc.Massachusetts Secretary of State



  •   Various Collateral Assignments of Leaseholds Rights from various Borrowers



  •   Various Landlord’s Consents and Waivers



  •   Assignment of Life Insurance (Steve Day)



  •   Commitment Letter dated November 7, 2007

6